

113 S2780 IS: To direct the Secretary of the Interior to conduct a special resource study to evaluate the significance of the Mill Springs Battlefield located in Pulaski and Wayne Counties, Kentucky, and the feasibility of its inclusion in the National Park System, and for other purposes.
U.S. Senate
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2780IN THE SENATE OF THE UNITED STATESSeptember 9, 2014Mr. McConnell introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior to conduct a special resource study to evaluate the
			 significance of the Mill Springs Battlefield located in Pulaski and Wayne
			 Counties, Kentucky, and the feasibility of its inclusion in the National
			 Park System, and for other purposes.1.Battle of Mill Springs study(a)FindingsCongress finds as follows:(1)In 1994, the Mills Springs Battlefield in Pulaski and Wayne Counties in Kentucky was designated as
			 a National Historic Landmark by the Department of the Interior.(2)The Battle of Mill Springs was the first significant Union victory in the western theater of the
			 Civil War.(3)The outcome of the Battle of Mill Springs, along with Union victories at Fort Henry and Fort
			 Donelson paved the way for a major battle at Shiloh, Tennessee.(4)In 1991, the National Park Service placed the Mill Springs Battlefield on a list of endangered
			 battlefields, noting the impact of this battle to the course of the Civil
			 War.(5)In 1992, the Mill Springs Battlefield Association formed, and utilizing Federal, State, and local
			 support has managed to preserve important tracts of the battlefield,
			 construct an interactive visitor center, and educate the public about this
			 historic event.(6)There is strong community interest in incorporating the Mill Springs Battlefield into the National
			 Park Service.(7)The Mill Springs Battlefield Association has expressed its desire to give the preserved battlefield
			 as a gift to the United States.(b)DefinitionsFor purposes of this Act:(1)Mill springs battlefieldThe term Mill Springs Battlefield means the area encompassed by the National Historic Landmark designations relating to the 1862
			 Battle of Mill Springs located in the counties of Pulaski and Wayne in
			 Kentucky.(2)SecretaryThe term Secretary means the Secretary of the Interior.(c)StudyNot later than 3 years from the date funds are made available, the Secretary shall conduct a
			 special resource study to evaluate the significance of the Mill Springs
			 Battlefield in Kentucky, and the feasibility of its inclusion in the
			 National Park System.(d)Criteria for studyThe Secretary shall conduct the study authorized by this Act in accordance with section 8(b) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(b)).(e)Content of studyThe study shall include an analysis of the following:(1)The significance of the Battle of Mill Springs to the outcome of the Civil War.(2)Opportunities for public education about the Civil War in Kentucky.(3)Operational issues that should be considered if the National Park System were to incorporate the
			 Mill Springs Battlefield.(4)The feasibility of administering the Mill Springs Battlefield considering its size, configuration,
			 and other factors, to include an annual cost estimate.(5)The economic, educational, and other impacts the inclusion of Mill Springs Battlefield into the
			 National Park System would have on the surrounding communities in Pulaski
			 and Wayne Counties.(6)The effect of the designation of the Mill Springs Battlefield as a unit of the National Park System
			 on—(A)existing commercial and recreational activities, including but not limited to hunting, fishing, and
			 recreational shooting, and on the authorization, construction, operation,
			 maintenance, or improvement of energy production and transmission
			 infrastructure; and(B)the authority of State and local governments to manage those activities.(7)The identification of any authorities, including condemnation, that will compel or permit the
			 Secretary to influence or participate in local land use decisions (such as
			 zoning) or place restrictions on non-Federal lands if the Mill Springs
			 Battlefield is designated as a unit of the National Park System.(f)Notification of private property ownersUpon commencement of the study, owners of private property adjacent to the battlefield will be
			 notified of the study’s commencement and scope.(g)Submission of reportUpon completion of the study, the Secretary shall submit a report on the findings of the study to
			 the Committee on Natural Resources of the House of Representatives and to
			 the Committee on Energy and Natural Resources of the Senate.